Matter of Hilkert v Parsons-O'Dell (2020 NY Slip Op 05661)





Matter of Hilkert v Parsons-O'Dell


2020 NY Slip Op 05661


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


851 CAF 20-00011

[*1]IN THE MATTER OF SUSAN Y. HILKERT, PETITIONER-RESPONDENT,
vLAURIE PARSONS-O'DELL, RESPONDENT-RESPONDENT, AND ANTHONY HEAD, RESPONDENT-APPELLANT.
IN THE MATTER OF ANTHONY HEAD, PETITIONER-APPELLANT,
vLAURIE PARSONS-O'DELL AND SUSAN Y. HILKERT, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


RYAN JAMES MULDOON, AUBURN, FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT. 
ROBERT A. DINERI, CLYDE, ATTORNEY FOR THE CHILD. 
EDWIN P. FRICK, SODUS, ATTORNEY FOR THE CHILD.

	Appeal from an amended order of the Family Court, Wayne County (Daniel G. Barrett, J.), entered November 21, 2019 in a proceeding pursuant to Family Court Act article 6. The amended order, among other things, adjudged that petitioner-respondent Susan Y. Hilkert and respondent-petitioner Anthony Head shall share joint custody of the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Kolasz v Levitt , 63 AD2d 777, 779 [3d Dept 1978]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court